                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


KIRT LEACH,

       Plaintiff,

v.                                                               Case No. 18-12313

MICHAEL J. BOUCHARD, et al.,

       Defendants.
                                                /

                                 ORDER OF DISMISSAL

       Plaintiff Kirt Leach filed a pro se complaint which alleged various constitutional

claims stemming from traffic citations he received in Oakland County. (Dkt. #1.)

Plaintiff’s request to proceed without prepaying filing fees (Dkt. #2) was denied (Dkt.

#6.) On September 20, 2018, the court ordered Plaintiff to show cause by October 4,

2018 why his complaint should not be dismissed for failure to prosecute. (Dkt. #7.) In

this order, the court warned Plaintiff that failure to respond, “may result in dismissal of

the case.”

       Federal Rule of Civil Procedure 41(b) gives the district court power to dismiss a

complaint where “the plaintiff fails to prosecute or to comply with [the Federal Rules] or

a court order.” The rule acts as a tool by which the court can “effect management of its

docket and avoidance of unnecessary burdens on the tax-supported courts and

opposing parties.” Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)

(internal quotation and alteration omitted). Whether to dismiss under Rule 41(b) is within

the sound discretion of the district court. Gravitt v. Tyszkiewicz, 14 F. App’x 348, 349
(6th Cir. 2001). Additionally, E.D. Mich. L.R. 41.2 empowers the court to dismiss a

complaint when the “parties have taken no action for a reasonable time.”

           Here, Plaintiff has failed to comply with the court’s order and has not submitted

any filing to explain his failure to prosecute. Accordingly,

           IT IS ORDERED that Plaintiff’s Complaint (Dkt. #1) is DISMISSED WITHOUT

PREJUDICE.

                                                                                  s/Robert H. Cleland               /
                                                                                  ROBERT H. CLELAND
                                                                                  UNITED STATES DISTRICT JUDGE
Dated: October 15, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 15, 2018, by electronic and/or ordinary mail.

                                                                                    s/Lisa Wagner                   /
                                                                                    Case Manager and Deputy Clerk
                                                                                    (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\18-12313.LEACH.Dismiss.Failure.to.Prosecute.HEB.docx




                                                                           2
